         Case 2:20-cv-02694-NIQA Document 58 Filed 09/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ENEIDA LOPEZ                                   :            CIVIL ACTION
           Plaintiff                            :
                                                :            NO. 20-2694
                v.                              :
                                                :
 ETHICON INC., et al.                           :
           Defendants                           :

                                           ORDER

       AND NOW, this 16th day of September 2020, upon consideration of the motion for
summary judgment filed by Defendants Ethicon, Inc. and Johnson & Johnson (collectively,
“Defendants”), [ECF 31, 32], and the response in opposition filed by Plaintiff Eneida Lopez, [ECF
35, 36], it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum
Opinion, Defendants’ motion for summary judgment is GRANTED, in part, and DENIED, in
part, as follows:
       (1)Defendants’ motion is GRANTED as to Plaintiff’s strict liability claims at Counts III
           and V. Accordingly, JUDGMENT is entered in favor of Defendants Ethicon, Inc.
           and Johnson & Johnson and against Plaintiff Eneida Lopez on Counts III and V; and
       (2)Defendants’ motion is DENIED as to Plaintiff’s negligence claims premised on failure
           to warn and design defects contained within Count I.
       It is further ORDERED that Counts I (to the extent premised on a manufacturing defect),
II, IV, and VI through XV are deemed WITHDRAWN, with prejudice, and Counts XVII and
XVIII are DISMISSED with prejudice.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
